Citation Nr: 1423036	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to an initial rating higher than 50 percent for generalized anxiety disorder.

4.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

5.  Entitlement to an initial rating higher than 10 percent for left shoulder superior labral anterior posterior tear status post repair with degenerative changes.

6.  Entitlement to an initial compensable rating for left shoulder scars status post surgery.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the October 2009 decision, the RO granted service connection for sinusitis, allergic rhinitis, left shoulder slap tear status post repair with degenerative changes, and left shoulder scars status post surgery and assigned initial noncompensable disability ratings, granted service connection for generalized anxiety disorder and assigned an initial 50 percent disability rating, and granted service connection for GERD and IBS and assigned an initial 10 percent disability rating.  All such benefits were effective from July 16, 2009.  In the July 2010 decision, the RO denied entitlement to a TDIU.

In December 2011, the RO assigned an initial 10 percent disability rating for the service-connected left shoulder disability, effective from July 16, 2009.

The Veteran testified before the undersigned at a February 2012 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with the record.

This appeal was processed using the Virtual VA claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial ratings for generalized anxiety disorder, GERD and IBS, the service-connected left shoulder disability, and left shoulder scars and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for initial compensable ratings for sinusitis and allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to initial compensable ratings for sinusitis and allergic rhinitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, it was acknowledged on the record during the February 2012 hearing that the Veteran wished to withdraw his appeal for initial compensable ratings for sinusitis and allergic rhinitis.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to initial compensable ratings for sinusitis and allergic rhinitis, is dismissed.


REMAND

The evidence suggests that the Veteran's service-connected psychiatric and left shoulder disabilities may have worsened since his last VA examinations in November 2011.  For example, during the November 2011 VA examinations he reported that he was not experiencing any suicidal ideation or left shoulder scar pain.  Also, he was able to perform shoulder flexion and abduction to 135 degrees and 130 degrees, respectively.  During the February 2012 hearing, however, he reported that he experienced suicidal ideation, that he had called a suicide hotline on several occasions, and that his left shoulder scars were painful.  Also, he demonstrated during the hearing that he was unable to lift his arm past 90 degrees.
Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected psychiatric and left shoulder disabilities is triggered.

Also, the Veteran has not been afforded a specific VA examination to assess the severity of his service-connected IBS.  As any potential rating for IBS is dependent upon the severity of the service-connected GERD, a remand is also necessary to afford the Veteran VA examinations to assess the severity of both GERD and IBS.

With respect to the claim for a TDIU, a new opinion should be obtained concerning the impact of the Veteran's service-connected disabilities on his employability in light of the evidence of possible worsening of some of these disabilities.  In addition, the claim for a TDIU is inextricably intertwined with the higher initial rating issues on appeal.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2011 VA mental health psychotherapy medication management note and a September 2011 VA orthopedic clinic note indicate that the Veteran was scheduled for follow up treatment for his psychiatric and left shoulder disabilities in 5 to 6 weeks and 2 months, respectively.  Also, the November 2011 VA examination reports contain references to relevant VA treatment records that are not currently among the paperless records in the Virtual VA system and the Veteran reported during the February 2012 hearing that he continued to receive VA treatment for his claimed disabilities and that additional treatment was scheduled.  

The VA treatment records that are currently included in the Virtual VA system are from the VA Salt Lake City Health Care System and are dated from January to July 2010, from January to September 2011, and in January 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records of the Veteran's treatment for a psychiatric disability, a gastrointestinal disability (including GERD and IBS), a left shoulder disability (including scars), sinusitis, and allergic rhinitis from the VA Salt Lake City Health Care System and dated from July 2009 through January 2010, from July 2010 through January 2011, and from September 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the record.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

3.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD and IBS.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD and IBS, to include any epigastric distress, abdominal distress, diarrhea, constipation, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner shall also indicate the extent to which any symptoms associated with GERD and IBS cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

The examiner must provide reasons for any opinion given.

4.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected left shoulder disability with scarring.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of left shoulder motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of left shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner shall also report the nature and severity of any left shoulder scars, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

5.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (generalized anxiety disorder, left shoulder superior labral anterior posterior tear status post repair with degenerative changes, GERD, IBS, sinusitis, allergic rhinitis, and left shoulder scars status post surgery) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

6.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since July 2009 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


